DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 6, & 8 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 6, & 8 are allowed as amended.
Claims 2-5, 9-13 are allowed as presented, dependent on claim 1.
Claims 7 & 14-15 are allowed as presented, dependent on claim 6.
Claim 16 is allowed as presented, dependent on claim 8.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended the independent claims 1 & 6 to incorporate substantial additional similar limitations.  An additional and updated search was conducted  based on the amendments and the existing and additional prior art of record fails to teach or fairly suggest a waste ink conveying device comprising all of the limitations as claimed, particularly, but not limited to, a waste ink tank installed in a tank installed part… a tank cover which opens/closes the tank installed part, where the tank cover is a closing state, attaching/detaching of the waste ink tank to the tank installed part becomes impossible, and includes a nozzle and a nozzle operating part switching a projecting state of the nozzle… and a retracting state of the nozzle….
Prior Art Sato teaches a waste ink convening device with a waste ink tank and a tank cover, but does not teach the limitation of the tank cover is a closing state, attaching/detaching of the waste ink tank to the tank installed part becomes impossible, and includes a nozzle and a nozzle operating part switching a projecting state of the nozzle… and a retracting state of the nozzle….
Prior Art Harada et al. teaches a waste ink convening device with a waste ink tank and a tank cover, but does not teach the limitation of the tank cover is a closing state, attaching/detaching of the waste ink tank to the tank installed part becomes impossible, and includes a nozzle and a nozzle operating part switching a projecting state of the nozzle… and a retracting state of the nozzle….
Applicant amended previously objected to claim 8, to incorporate the limitations of the independent claim [claim 6] and intervening claim [claim 7] upon which it depended.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANAGIDA et al. (US 2017/0043586 A1) teaches an ink conveying device with an .  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.